MEMORANDUM OPINION

                                           No. 04-11-00452-CR

                                     IN RE Edward HENDRICKS

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: July 6, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On June 28, 2011, relator filed a petition for writ of mandamus. The court has considered

relator’s petition and is of the opinion that relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

                                                                    PER CURIAM

DO NOT PUBLISH




1
 This proceeding arises out of Cause No. 2009-CR-7143B, styled State of Texas v. Edward Hendricks, in the 226th
Judicial District Court, Bexar County, Texas, the Honorable Sid L. Harle presiding.